DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has a Provisional application, 62/825,850, filed on March 29, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laib et al. (US 2006/0097109).


claim 1, Laib et al. teaches a seat track covering system (12) that is configured to cover one or both of a seat track (14) or one or more cables (24) within an internal cabin (10) of a vehicle (under seats (18), figure 1), the seat track covering system (12) comprising: a seat track cover (12); and at least one cover adjustment member (20) moveably coupled to the seat track cover (12), wherein the seat track cover (12) and the at least one cover adjustment member cover  ((20), the seat track cover is adjustable, paragraph [0006]) one or both of at least a portion of the seat track (12) or at least a portion of the one or more cables (24).


In regards to claim 2, Laib et al. teaches the seat track covering system of claim 1, wherein the at least one cover adjustment member (20) is selectively moveable in relation to the seat track cover (12) to adapt to one or both of a changing pitch or a changing length of the one or more cables (24) between a first seat assembly (18) and a second seat assembly (18) within the internal cabin (24).

In regards to claim 3, Laib et al. teaches the seat track covering system of claim 1, wherein the seat track cover (12) comprises a covering sleeve (26”) having lateral ends (side ends of (26”)) connected to a main body (upper portion of (26”)), wherein the main body upwardly bows from the lateral ends (see figure 9).

In regards to claim 4, Laib et al. teaches the seat track covering system of claim 1, wherein the seat track cover (12) comprises a seat track coupler (34) that is configured to securely couple the seat track cover (12) to the seat track (14).

In regards to claim 5, Laib et al. teaches the seat track covering system of claim 4, wherein the seat track coupler comprises: a longitudinal fin (42) that extends along at least a portion of a length of 

In regards to claim 6, Laib et al. teaches the seat track covering system of claim 1, wherein the at least one cover adjustment member (20) comprises a covering sleeve (26”) that is slidably (slide, (20), paragraph [0067]) coupled to the seat track cover (12).


In regards to claim 7, Laib et al. teaches the seat track covering system of claim 6, wherein the covering sleeve is positioned over the seat track cover (second portion (22) of first portion (12)) and conforms to an outer surface of the seat track cover (20).

In regards to claim 8, Laib et al. teaches the seat track covering system of claim 6, wherein the covering sleeve (26”) includes a main body (top body) connected to lateral hooks (sides of (20)) that hook around lateral ends of the seat track cover (portion (22) of (12)) .

In regards to claim 9, Laib et al. teaches the seat track covering system of claim 1, wherein the cover adjustment member (20) is selectively moveable between at least one fully extended position and a fully retracted position in relation to the seat track cover (cover is moved between the first length and the second length, claim 7).

claim 10, Laib et al. teaches the seat track covering system of claim 1, wherein the seat track cover (12) is longer than the at least one cover adjustment member (20).

In regards to claim 11, Laib et al. teaches the seat track covering system of claim 1, further comprising an extension cover adjustment member (300) moveably (retracted, paragraph [0051]) coupled to the at least one cover adjustment member (20).

In regards to claim 12, Laib et al. teaches the seat track covering system (12) of claim 1, wherein the at least one cover adjustment member comprises: a first cover adjustment member (20) moveably secured in relation to a first end of the seat track cover; and a second cover adjustment (22) member moveably (retracted, paragraph [0051]) secured in relation to a second end of the seat track cover (12).

In regards to claim 13, Laib et al. teaches a seat track covering method that is configured to cover a seat track (14) and one or more cables (54) within an internal cabin (10) of a vehicle (aircraft, paragraph [0026]), the seat track covering method comprising: securely coupling a seat track cover (12) to the seat track (14); moveably (retracting, paragraph [0051]) coupling at least one cover adjustment member (20)  to the seat track cover (22); and covering at least a portion of the seat track (14) and the one or more cables (54) with the seat track cover (12) and the at least one cover adjustment member (20).

In regards to claim 14, Laib et al. teaches the seat track covering method of claim 13, further comprising selectively moving (retracting, paragraph [0051]) the at least one cover adjustment member (20) in relation to the seat track cover (22) to adapt to one or both of a changing pitch or a changing 

In regards to claim 15, Laib et al. teaches the seat track covering method of claim 13, further comprising securely coupling (via (34)) the seat track cover (12) to the seat track (14) with a seat track coupler (34).

In regards to claim 16, Laib et al. teaches the seat track covering method of claim 13, wherein the moveably coupling comprises slidably coupling (slide, (20), paragraph [0067]) a covering sleeve (26”) of the at least one cover adjustment member (20) to the seat track cover (12).

In regards to claim 17, Laib et al. teaches the seat track covering method of claim 16, wherein the moveably coupling further comprises positioning the covering sleeve (26”) over the seat track cover ((22) of (12)).

In regards to claim 18, Laib et al. teaches the seat track covering method of claim 16, wherein the moveably coupling comprises hooking lateral hooks (sides of (20)) of the at least one cover adjustment member (20) around lateral ends of the seat track cover (22).

In regards to claim 19, Laib et al. teaches the seat track covering method of claim 13, further comprising selectively moving the cover adjustment member (20) between at least one fully extended position and a fully retracted position in relation to the seat track cover (cover is moved between the first length and the second length, claim 7).

claim 20, Laib et al. teaches a vehicle (aircraft, paragraph [0002]) comprising: an internal cabin (10); a first floor panel within the internal cabin (10)(left side of the seat track (14); floor panel (16)); a second floor panel (right side of the seat track (14); floor panel (16)) within the internal cabin (10); a seat track (14) extending between the first floor panel and the second floor panel (recessed within the cabin floor (16)); a first seat assembly  (first seat groups (18), figure 1) coupled to the seat track (14); a second seat assembly (second seat groups (18), figure 1) coupled to the seat track (14), wherein the first seat assembly and the second seat assembly are spaced apart from one another (figure 1); and a seat track covering system (12) that covers the seat track (14) and one or more cables (54) within the internal cabin (10), the seat track covering system comprising: a seat track cover (22) that securely couples to the seat track (14); and at least one cover adjustment member (20) moveably coupled to the seat track cover (expandable, paragraph [0001]), wherein the seat track cover (22) and the at least one cover adjustment member (20) cover at least a portion of the seat track (14) and at least a portion of the one or more cables (54), wherein the at least one cover adjustment member (20) is selectively moveable (cover is moved between the first length and the second length, claim 7) in relation to the seat track cover (22) to adapt to one or both of a changing pitch or a changing length of the one or more cables (54) between the first seat assembly (18) and the second seat assembly (18) within the internal cabin (10), wherein the cover adjustment member (20) is selectively moveable between at least one fully extended position and a fully retracted position in relation to the seat track cover (22)(cover is moved between the first length and the second length, claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847